              Case 20-11789-KHK                           Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                                  Desc Main
                                                                          Document      Page 1 of 56
 Fill in this information to identify your case:

 Debtor 1                   Keith Alan Bryan
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Dorri Allyson Bryan
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF VIRGINIA

 Case number           20-11789
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             996,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             278,013.23

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,274,013.23

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,015,448.46

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             172,267.07


                                                                                                                                     Your total liabilities $             1,187,715.53


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                8,796.15

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                8,419.23

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                      Desc Main
                                                                     Document      Page 2 of 56
 Debtor 1      Keith Alan Bryan
 Debtor 2      Dorri Allyson Bryan                                                        Case number (if known) 20-11789

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $           9,990.83


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 20-11789-KHK                               Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                    Desc Main
                                                                               Document      Page 3 of 56
 Fill in this information to identify your case and this filing:

 Debtor 1                    Keith Alan Bryan
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Dorri Allyson Bryan
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF VIRGINIA

 Case number            20-11789                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        21067 St. Louis Rd.                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Middleburg                        VA        20117-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $700,000.00                $700,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee Simple, Tenants by Entirety
        Loudoun                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 20-11789-KHK                               Doc 13    Filed 08/07/20 Entered 08/07/20 17:02:44                                           Desc Main
                                                                       Document      Page 4 of 56
 Debtor 1        Keith Alan Bryan
 Debtor 2        Dorri Allyson Bryan                                                                                    Case number (if known)          20-11789

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       501 Brawley Ln                                                         Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Basye                             VA        22810-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $290,000.00                     $290,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee Simple, Tenants by Entirety
       Shenandoah                                                             Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       Westgate Vacation Villas Resort                                        Single-family home                              Do not deduct secured claims or exemptions. Put
       7700 Westgate Boulevard                                                Duplex or multi-unit building
                                                                                                                              the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Kissimmee                         FL        34747-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                        $6,000.00                      $6,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Timeshare
       Osceola                                                                Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $996,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 20-11789-KHK                       Doc 13            Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                      Document      Page 5 of 56
 Debtor 1        Keith Alan Bryan
 Debtor 2        Dorri Allyson Bryan                                                                            Case number (if known)    20-11789

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:                                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Horse Trailer (Farm Use)
                                                                     Check if this is community property                          $600.00                     $600.00
                                                                     (see instructions)



  3.2    Make:       Holmes                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2005                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Landscape trailer (Farm Use)
                                                                     Check if this is community property                          $350.00                     $350.00
                                                                     (see instructions)



  3.3    Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Sienna                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                219,722                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: 21067 St. Louis Rd.,
         Middleburg VA 20117                                         Check if this is community property                        $1,500.00                   $1,500.00
                                                                     (see instructions)



  3.4    Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Corvette                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1990                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                101,122                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: 21067 St. Louis Rd.,
         Middleburg VA 20117                                         Check if this is community property                        $1,000.00                   $1,000.00
                                                                     (see instructions)



  3.5    Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Prius                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                252,299                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: 21067 St. Louis Rd.,
         Middleburg VA 20117                                         Check if this is community property                        $1,750.00                   $1,750.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-11789-KHK                       Doc 13            Filed 08/07/20 Entered 08/07/20 17:02:44                                       Desc Main
                                                                      Document      Page 6 of 56
 Debtor 1        Keith Alan Bryan
 Debtor 2        Dorri Allyson Bryan                                                                                Case number (if known)       20-11789

  3.6    Make:       Mercedes                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      ML320                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2000                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                221,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: 21067 St. Louis Rd.,
         Middleburg VA 20117                                         Check if this is community property                                $1,548.00                  $1,548.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Fisher                                    Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1999                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         17ft John Boat with Honda Engine                            Check if this is community property                                 $200.00                     $200.00
         and Trailer                                                 (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $6,948.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Shoes shelving unit ($10); Shelf ($10); Rug ($5); Wood Cabinet ($150);
                                    Kitchen Table with 6 Chairs ($150); Wine Storage Unit ($50);
                                    Microwave ($15); Pots and Pans ($75); 3 Baskets ($5); Trash Can
                                    ($25); Egg Basket ($5); Glass, plates, and silverware ($50); Toaster
                                    Oven ($30); Couch and Love Seat ($50); Sectional ($100); Coffee
                                    Table ($25); End Table ($5); 2 Tables ($5); Corner Cabinet ($50); Chair
                                    with Ottoman ($30); 5 Lamps ($25); Bookshelf TV Cabinet ($50); TV
                                    ($50); Plant Cart ($5); Mirror ($20); Foot Stool ($5); Rug ($10); Drink
                                    Trays ($5); 21 Throw Pillows ($25); Trinket Shelf ($5); Knick-Knacks
                                    ($25); Dining room table with 6 chairs ($150); Card Table ($5); Dining
                                    room cabinet ($50); 2 Mirrors ($20); 2 Tapestries ($20); Tea Cup
                                    Shelves with Tea Cups ($25); Couch ($50); 2 Chairs ($50); Coffee
                                    Table ($25); Table ($5); Small round table ($10); Short Plastic Table
                                    ($5); Long plastic table ($10); Glass tea serving cart ($10); Small
                                    Entrance Stand ($5); Small Table ($5); Tapestry ($10); King bed ($100);
                                    2 Night Stands ($50); Short Dresser with mirror ($20); Tall Dresser
                                    ($50); Clothing cabinet with television ($50); 2 chairs with end table
                                    ($25); Bed end chair ($25); 6 lamps ($30); Television ($50); Dress
                                    mirror/jewlery hanger ($15); Bookshelf with tapes ($15); Rug ($5); Rugs
                                    ($5); Step Stool ($5)                                                                                                           $1,970.00



Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                      Desc Main
                                                                     Document      Page 7 of 56
 Debtor 1       Keith Alan Bryan
 Debtor 2       Dorri Allyson Bryan                                                                 Case number (if known)     20-11789


                                    Wall picture shelf ($5); Old Chair Shelf ($5); Quilt Rack ($5); Rocking
                                    Chair ($10); Office equipment ($250); Shelves ($5); Round Table ($5);
                                    Storage Table ($20); Wicker Stand ($15); Computer Desk ($0); Couch
                                    ($20); TV Wood Cabinet ($50); Coffee Table ($50); End Table ($5); Old
                                    Gun Cabinet ($25); Umbrella Stand ($5); Small mirror ($5); Chair ($25);
                                    Table ($5); Old Bench ($20); Drying Rack ($3); Plastic card table ($5);
                                    Washer and Dryer ($100); File Cabinet ($5); Metal Desk ($5);
                                    Refridgerator ($10); Shelving Units ($25); 2 Bookshelves ($40); Corner
                                    Bookshelf ($10); Wood cabinet ($20); Storage Unit ($15); Old Dresser
                                    ($5); 2 Old File Cabinets ($10); Table top on file cabinets ($5); Work
                                    Desk ($25); Chair ($1); Wood Desk ($15); Pink Filing Cabinet ($5);
                                    Broken office chairs ($1); Broken TV ($0)                                                                      $835.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    DVD Player ($10); DVDs ($50); Shredder ($20); Dehumidifier ($20);
                                    Propane Heater ($10)                                                                                           $110.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Misc. books                                                                                                      $40.00


                                    Pictures ($100); Ducks on landing ($2); Picture ($1); Carved Bear ($10);
                                    Picture ($5);                                                                                                  $118.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Shotgun                                                                                                        $100.00


                                    Foosball Table, broken ($0); Weight Lifting Equipment ($150); Treadmill
                                    ($50); 2 Punching bags ($20); Small Bench for weights ($5); Ping-Pong
                                    Table ($25); Toys, Puzzles, and board games ($30); Fishing equipment
                                    ($30); Camping Tent ($10); 2 Canoes ($20)                                                                      $340.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....


Official Form 106A/B                                                   Schedule A/B: Property                                                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 20-11789-KHK                                      Doc 13              Filed 08/07/20 Entered 08/07/20 17:02:44                            Desc Main
                                                                                     Document      Page 8 of 56
 Debtor 1         Keith Alan Bryan
 Debtor 2         Dorri Allyson Bryan                                                                                         Case number (if known)   20-11789


                                            Joint Debtor's Wardrobe                                                                                                      $347.00


                                            Debtor's Wardrobe                                                                                                            $145.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Wedding Ring ($1200); Band ($100); Earrings ($100); Perfume ($20)                                                          $1,420.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Ford Tractor, 25hp ($1,500); Blade ($75); Yamaha Golf Cart ($500)                                                          $2,075.00


                                            Misc. Tools                                                                                                                  $250.00


                                            Crib ($25); Christmas Decorations ($100); Halloween and Easter
                                            Decorations ($30); Halloween and dress up clothes ($20); sentimental
                                            clothing from children and deceased family members ($20); Rakes and
                                            Shovels ($20); spray paint and oil paint ($30); Tools ($25); 3 Hay Bales
                                            ($15); Old Collected trash/debris ($0); Old Tires ($0); Old Desk ($0);
                                            Dysfunctional Rototiller ($5); Outboard 5 hp ($50); Additional Tools
                                            ($20); Wood Scraps ($15); Hand Pull Carts ($5); Used Tarps ($2);
                                            Non-functional generator ($0); Functional generator ($200)                                                                   $582.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $8,332.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash in
                                                                                                                                 Debtor's
                                                                                                                                 Possession                              $200.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                     Desc Main
                                                                     Document      Page 9 of 56
 Debtor 1        Keith Alan Bryan
 Debtor 2        Dorri Allyson Bryan                                                                   Case number (if known)   20-11789


                                                                                                          Cash in Joint
                                                                                                          Debtor's
                                                                                                          Possession                              $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                      17.1.    Checking                     SunTrust Checking Account (Acct #7912)                              $1,776.22


                                                                            BB&T Checking Account Of Oldest Daughter
                                      17.2.                                 (Acct #0476; Bal.: $1,889)                                                $0.00


                                                                            BB&T Checking Account Of Youngest Daughter
                                      17.3.                                 (Acct #6681; Bal.: $22,045)                                               $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                      % of ownership:

                                         Interest in CQI H2O Chemistry II/COHO
                                         Management LLC                                                     100%          %                       $500.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                      IRA                                   IRA with Charles Schwab (Acct #1252)                              $48,866.78


                                      IRA                                   IRA with Charles Schwab (Acct #8025)                            $136,599.75


                                      IRA                                   IRA with Charles Schwab (Acct #7096)                              $51,443.57


                                      Keogh                                 Keogh through Charles Schwab (Acct #3866)                         $22,853.91




Official Form 106A/B                                                   Schedule A/B: Property                                                        page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 20-11789-KHK                           Doc 13         Filed 08/07/20 Entered 08/07/20 17:02:44                               Desc Main
                                                                     Document     Page 10 of 56
 Debtor 1         Keith Alan Bryan
 Debtor 2         Dorri Allyson Bryan                                                                         Case number (if known)      20-11789

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         2019 Federal Tax Refund                                   Federal                                 Unknown




                                                         2019 Virginia State Tax Refund                            State                                   Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.

Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-11789-KHK                              Doc 13          Filed 08/07/20 Entered 08/07/20 17:02:44                                                Desc Main
                                                                         Document     Page 11 of 56
 Debtor 1        Keith Alan Bryan
 Debtor 2        Dorri Allyson Bryan                                                                                             Case number (if known)        20-11789

                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             Term Life Insurance Policy through
                                             Protective Life Ins. (#3390)                                             Dorri Bryan                                                     $0.00


                                             Term Life Insurance Policy through
                                             Banner Life Ins. (#3828)                                                 Dorri Bryan                                                     $0.00


                                             Term Life Insurance Policy through
                                             Protective Life Ins. (#3391)                                             Keith A. Bryan                                                  $0.00


                                             Term Life Insurance Policy through
                                             Banner Life Ins. (#3829)                                                 Keith Bryan                                                     $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $262,340.23


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
             Case 20-11789-KHK                            Doc 13          Filed 08/07/20 Entered 08/07/20 17:02:44                                                Desc Main
                                                                         Document     Page 12 of 56
 Debtor 1        Keith Alan Bryan
 Debtor 2        Dorri Allyson Bryan                                                                                             Case number (if known)        20-11789

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
      No
        Yes. Describe.....


                                        Water Treatment Chemicals                                                                                                                $350.00


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $350.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.

           Yes. Go to line 47.
                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
      No
        Yes................


                                      12 Alpacas; 8 Chickens; and 3 Ducks                                                                                                          $10.00


48. Crops—either growing or harvested
        No
        Yes. Give specific information.....


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
        No
Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case 20-11789-KHK                                Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                               Desc Main
                                                                             Document     Page 13 of 56
 Debtor 1         Keith Alan Bryan
 Debtor 2         Dorri Allyson Bryan                                                                                                   Case number (if known)   20-11789

        Yes................


50. Farm and fishing supplies, chemicals, and feed
      No
        Yes................

                                        3 Bags of Feed                                                                                                                               $33.00


51. Any farm- and commercial fishing-related property you did not already list
        No
        Yes. Give specific information.....



 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here .....................................................................................................................                    $43.00


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $996,000.00
 56. Part 2: Total vehicles, line 5                                                                           $6,948.00
 57. Part 3: Total personal and household items, line 15                                                      $8,332.00
 58. Part 4: Total financial assets, line 36                                                                $262,340.23
 59. Part 5: Total business-related property, line 45                                                          $350.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                   $43.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $278,013.23               Copy personal property total            $278,013.23

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,274,013.23




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
              Case 20-11789-KHK                      Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                             Desc Main
                                                                     Document     Page 14 of 56
 Fill in this information to identify your case:

 Debtor 1                 Keith Alan Bryan
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Dorri Allyson Bryan
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           20-11789
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      21067 St. Louis Rd. Middleburg, VA                             $700,000.00                               $50,000.00      Va. Code Ann. § 34-4
      20117 Loudoun County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      21067 St. Louis Rd. Middleburg, VA                             $700,000.00                                 $4,000.00     Va. Code Ann. § 34-4
      20117 Loudoun County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Horse Trailer (Farm Use)                                            $600.00                                  $600.00     Va. Code Ann. § 34-4
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2005 Holmes                                                         $350.00                                  $350.00     Va. Code Ann. § 34-4
      Landscape trailer (Farm Use)
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2004 Toyota Sienna 219,722 miles                                 $1,500.00                                 $1,500.00     Va. Code Ann. § 34-26(8)
      Location: 21067 St. Louis Rd.,
      Middleburg VA 20117                                                                  100% of fair market value, up to
      Line from Schedule A/B: 3.3                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                     Document     Page 15 of 56
 Debtor 1    Keith Alan Bryan
 Debtor 2    Dorri Allyson Bryan                                                                         Case number (if known)     20-11789
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     1990 Chevrolet Corvette 101,122 miles                             $1,000.00                                 $1,000.00        Va. Code Ann. § 34-26(8)
     Location: 21067 St. Louis Rd.,
     Middleburg VA 20117                                                                   100% of fair market value, up to
     Line from Schedule A/B: 3.4                                                           any applicable statutory limit

     1990 Chevrolet Corvette 101,122 miles                             $1,000.00                                      $1.00       Va. Code Ann. § 34-4
     Location: 21067 St. Louis Rd.,
     Middleburg VA 20117                                                                   100% of fair market value, up to
     Line from Schedule A/B: 3.4                                                           any applicable statutory limit

     2007 Toyota Prius 252,299 miles                                   $1,750.00                                 $1,750.00        Va. Code Ann. § 34-26(8)
     Location: 21067 St. Louis Rd.,
     Middleburg VA 20117                                                                   100% of fair market value, up to
     Line from Schedule A/B: 3.5                                                           any applicable statutory limit

     2007 Toyota Prius 252,299 miles                                   $1,750.00                                      $1.00       Va. Code Ann. § 34-4
     Location: 21067 St. Louis Rd.,
     Middleburg VA 20117                                                                   100% of fair market value, up to
     Line from Schedule A/B: 3.5                                                           any applicable statutory limit

     2000 Mercedes ML320 221,000 miles                                 $1,548.00                                 $1,548.00        Va. Code Ann. § 34-26(8)
     Location: 21067 St. Louis Rd.,
     Middleburg VA 20117                                                                   100% of fair market value, up to
     Line from Schedule A/B: 3.6                                                           any applicable statutory limit

     2000 Mercedes ML320 221,000 miles                                 $1,548.00                                      $1.00       Va. Code Ann. § 34-4
     Location: 21067 St. Louis Rd.,
     Middleburg VA 20117                                                                   100% of fair market value, up to
     Line from Schedule A/B: 3.6                                                           any applicable statutory limit

     1999 Fisher                                                         $200.00                                   $200.00        Va. Code Ann. § 34-4
     17ft John Boat with Honda Engine and
     Trailer                                                                               100% of fair market value, up to
     Line from Schedule A/B: 4.1                                                           any applicable statutory limit

     Shoes shelving unit ($10); Shelf ($10);                           $1,970.00                                 $1,970.00        Va. Code Ann. § 34-26(4a)
     Rug ($5); Wood Cabinet ($150); Kitchen
     Table with 6 Chairs ($150); Wine                                                      100% of fair market value, up to
     Storage Unit ($50); Microwave ($15);                                                  any applicable statutory limit
     Pots and Pans ($75); 3 Baskets ($5);
     Trash Can ($25); Egg Basket ($5);
     Glass, plates, and silverware ($50);
     Line from Schedule A/B: 6.1

     Wall picture shelf ($5); Old Chair Shelf                            $835.00                                   $835.00        Va. Code Ann. § 34-26(4a)
     ($5); Quilt Rack ($5); Rocking Chair
     ($10); Office equipment ($250); Shelves                                               100% of fair market value, up to
     ($5); Round Table ($5); Storage Table                                                 any applicable statutory limit
     ($20); Wicker Stand ($15); Computer
     Desk ($0); Couch ($20); TV Wood
     Cabinet ($50); Coffee Table ($50
     Line from Schedule A/B: 6.2

     DVD Player ($10); DVDs ($50);                                       $110.00                                   $110.00        Va. Code Ann. § 34-4
     Shredder ($20); Dehumidifier ($20);
     Propane Heater ($10)                                                                  100% of fair market value, up to
     Line from Schedule A/B: 7.1                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                     Document     Page 16 of 56
 Debtor 1    Keith Alan Bryan
 Debtor 2    Dorri Allyson Bryan                                                                         Case number (if known)     20-11789
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc. books                                                          $40.00                                    $40.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Pictures ($100); Ducks on landing ($2);                             $118.00                                   $118.00        Va. Code Ann. § 34-4
     Picture ($1); Carved Bear ($10); Picture
     ($5);                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 8.2                                                           any applicable statutory limit

     Shotgun                                                             $100.00                                   $100.00        Va. Code Ann. § 34-26(4b)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Foosball Table, broken ($0); Weight                                 $340.00                                   $340.00        Va. Code Ann. § 34-4
     Lifting Equipment ($150); Treadmill
     ($50); 2 Punching bags ($20); Small                                                   100% of fair market value, up to
     Bench for weights ($5); Ping-Pong                                                     any applicable statutory limit
     Table ($25); Toys, Puzzles, and board
     games ($30); Fishing equipment ($30);
     Camping Tent ($10); 2 Canoes ($20)
     Line from Schedule A/B: 9.2

     Joint Debtor's Wardrobe                                             $347.00                                   $347.00        Va. Code Ann. § 34-26(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Debtor's Wardrobe                                                   $145.00                                   $145.00        Va. Code Ann. § 34-26(4)
     Line from Schedule A/B: 11.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Ring ($1200); Band ($100);                                $1,420.00                                 $1,300.00        Va. Code Ann. § 34-26(1a)
     Earrings ($100); Perfume ($20)
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Ring ($1200); Band ($100);                                $1,420.00                                   $120.00        Va. Code Ann. § 34-4
     Earrings ($100); Perfume ($20)
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Ford Tractor, 25hp ($1,500); Blade                                $2,075.00                                 $2,075.00        Va. Code Ann. § 34-4
     ($75); Yamaha Golf Cart ($500)
     Line from Schedule A/B: 14.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Tools                                                         $250.00                                   $250.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 14.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                     Document     Page 17 of 56
 Debtor 1    Keith Alan Bryan
 Debtor 2    Dorri Allyson Bryan                                                                         Case number (if known)     20-11789
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Crib ($25); Christmas Decorations                                   $582.00                                   $582.00        Va. Code Ann. § 34-4
     ($100); Halloween and Easter
     Decorations ($30); Halloween and dress                                                100% of fair market value, up to
     up clothes ($20); sentimental clothing                                                any applicable statutory limit
     from children and deceased family
     members ($20); Rakes and Shovels
     ($20); spray paint and oil paint ($30);
     Tools ($
     Line from Schedule A/B: 14.3

     Cash in Debtor's Possession                                         $200.00                                   $200.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash in Joint Debtor's Possession                                   $100.00                                   $100.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 16.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: SunTrust Checking Account                               $1,776.22                                 $1,007.00        Va. Code Ann. § 34-4
     (Acct #7912)
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     BB&T Checking Account Of Oldest                                        $0.00                                     $1.00       Va. Code Ann. § 34-4
     Daughter (Acct #0476; Bal.: $1,889)
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     BB&T Checking Account Of Youngest                                      $0.00                                     $1.00       Va. Code Ann. § 34-4
     Daughter (Acct #6681; Bal.: $22,045)
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Interest in CQI H2O Chemistry II/COHO                               $500.00                                   $500.00        Va. Code Ann. § 34-4
     Management LLC
     100%                                                                                  100% of fair market value, up to
     Line from Schedule A/B: 19.1                                                          any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                               $48,866.78                                      100%        11 USC 541(c)(2); Patterson v.
     #1252)                                                                                                                       Shumate, 504 US 753 (1992)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                               $48,866.78                                      $1.00       Va. Code Ann. § 34-4
     #1252)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                               $48,866.78                                      $1.00       Va. Code Ann. § 34-34
     #1252)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                     Document     Page 18 of 56
 Debtor 1    Keith Alan Bryan
 Debtor 2    Dorri Allyson Bryan                                                                         Case number (if known)     20-11789
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     IRA: IRA with Charles Schwab (Acct                              $136,599.75                                      100%        11 USC 541(c)(2); Patterson v.
     #8025)                                                                                                                       Shumate, 504 US 753 (1992)
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                              $136,599.75                                      $1.00       Va. Code Ann. § 34-4
     #8025)
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                              $136,599.75                                      $1.00       Va. Code Ann. § 34-34
     #8025)
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                               $51,443.57                                      100%        11 USC 541(c)(2); Patterson v.
     #7096)                                                                                                                       Shumate, 504 US 753 (1992)
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                               $51,443.57                                      $1.00       Va. Code Ann. § 34-4
     #7096)
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Charles Schwab (Acct                               $51,443.57                                      $1.00       Va. Code Ann. § 34-34
     #7096)
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Keogh: Keogh through Charles Schwab                              $22,853.91                                      100%        11 USC 541(c)(2); Patterson v.
     (Acct #3866)                                                                                                                 Shumate, 504 US 753 (1992)
     Line from Schedule A/B: 21.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Keogh: Keogh through Charles Schwab                              $22,853.91                                      $1.00       Va. Code Ann. § 34-4
     (Acct #3866)
     Line from Schedule A/B: 21.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Keogh: Keogh through Charles Schwab                              $22,853.91                                      $1.00       Va. Code Ann. § 34-34
     (Acct #3866)
     Line from Schedule A/B: 21.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: 2019 Federal Tax Refund                                  Unknown                                        $1.00       Va. Code Ann. § 34-4
     Line from Schedule A/B: 28.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     State: 2019 Virginia State Tax Refund                             Unknown                                        $1.00       Va. Code Ann. § 34-4
     Line from Schedule A/B: 28.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                     Document     Page 19 of 56
 Debtor 1    Keith Alan Bryan
 Debtor 2    Dorri Allyson Bryan                                                                         Case number (if known)     20-11789
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Term Life Insurance Policy through                                     $0.00                                     $1.00       Va. Code Ann. § 34-4
     Protective Life Ins. (#3390)
     Beneficiary: Dorri Bryan                                                              100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     Term Life Insurance Policy through                                     $0.00                                     $1.00       Va. Code Ann. § 34-4
     Banner Life Ins. (#3828)
     Beneficiary: Dorri Bryan                                                              100% of fair market value, up to
     Line from Schedule A/B: 31.2                                                          any applicable statutory limit

     Term Life Insurance Policy through                                     $0.00                                     $1.00       Va. Code Ann. § 34-4
     Protective Life Ins. (#3391)
     Beneficiary: Keith A. Bryan                                                           100% of fair market value, up to
     Line from Schedule A/B: 31.3                                                          any applicable statutory limit

     Term Life Insurance Policy through                                     $0.00                                     $1.00       Va. Code Ann. § 34-4
     Banner Life Ins. (#3829)
     Beneficiary: Keith Bryan                                                              100% of fair market value, up to
     Line from Schedule A/B: 31.4                                                          any applicable statutory limit

     Water Treatment Chemicals                                           $350.00                                   $350.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 41.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     12 Alpacas; 8 Chickens; and 3 Ducks                                  $10.00                                    $10.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 47.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     3 Bags of Feed                                                       $33.00                                    $33.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 50.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-11789-KHK                      Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                     Desc Main
                                                                     Document     Page 20 of 56
 Fill in this information to identify your case:

 Debtor 1                   Keith Alan Bryan
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Dorri Allyson Bryan
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           20-11789
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Mr. Cooper                               Describe the property that secures the claim:               $326,618.62               $700,000.00                     $0.00
         Creditor's Name                          21067 St. Louis Rd. Middleburg, VA
                                                  20117 Loudoun County
         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         8950 Cypress Waters Blvd.                apply.
         Coppell, TX 75019                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
                                 02/05 Last
 Date debt was incurred          Active 05/20              Last 4 digits of account number        0679




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 20-11789-KHK                            Doc 13        Filed 08/07/20 Entered 08/07/20 17:02:44                                   Desc Main
                                                                      Document     Page 21 of 56
 Debtor 1 Keith Alan Bryan                                                                                    Case number (if known)   20-11789
               First Name                  Middle Name                      Last Name
 Debtor 2 Dorri Allyson Bryan
               First Name                  Middle Name                      Last Name


 2.2     New Rez                                    Describe the property that secures the claim:                   $354,889.31         $290,000.00     $64,889.31
         Creditor's Name                            501 Brawley Ln Basye, VA 22810
                                                    Shenandoah County
         Attn: Customer Service
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 8068                              apply.
         Virginia Beach, VA 23450                        Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 05/17 Last
 Date debt was incurred          Active 07/20                Last 4 digits of account number         0867


         Rushmore Loan Mgmt
 2.3                                                Describe the property that secures the claim:                   $299,863.95         $700,000.00             $0.00
         Services
         Creditor's Name                            21067 St. Louis Rd. Middleburg, VA
                                                    20117 Loudoun County
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 52708                             apply.
         Irvine, CA 92619                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 02/03 Last
 Date debt was incurred          Active 07/20                Last 4 digits of account number         1550




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-11789-KHK                            Doc 13        Filed 08/07/20 Entered 08/07/20 17:02:44                                   Desc Main
                                                                      Document     Page 22 of 56
 Debtor 1 Keith Alan Bryan                                                                                    Case number (if known)   20-11789
               First Name                  Middle Name                      Last Name
 Debtor 2 Dorri Allyson Bryan
               First Name                  Middle Name                      Last Name


 2.4     Sky Bryce Association, Inc.                Describe the property that secures the claim:                      $2,087.00        $290,000.00       $2,087.00
         Creditor's Name                            501 Brawley Ln Basye, VA 22810
                                                    Shenandoah County
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 20                                apply.
         Basye, VA 22810                                 Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          8/1/2017                    Last 4 digits of account number


 2.5     Specialized Loan Servicing                 Describe the property that secures the claim:                    $30,789.58         $290,000.00     $30,789.58
         Creditor's Name                            501 Brawley Ln Basye, VA 22810
         8742 Lucent Blvd                           Shenandoah County
         Suite 300
                                                    As of the date you file, the claim is: Check all that
         Highlands Ranch, CO                        apply.
         80129                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 08/07 Last
                                 Active
 Date debt was incurred          6/30/20                     Last 4 digits of account number         3339




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-11789-KHK                            Doc 13        Filed 08/07/20 Entered 08/07/20 17:02:44                                             Desc Main
                                                                      Document     Page 23 of 56
 Debtor 1 Keith Alan Bryan                                                                                    Case number (if known)        20-11789
               First Name                  Middle Name                      Last Name
 Debtor 2 Dorri Allyson Bryan
               First Name                  Middle Name                      Last Name


         Westgate Vacation Villas
 2.6                                                                                                                   $1,200.00                  $6,000.00                 $0.00
         OA                                         Describe the property that secures the claim:
         Creditor's Name                            Westgate Vacation Villas Resort 7700
         c/o CFI Resorts                            Westgate Boulevard Kissimmee, FL
         Managemement                               34747 Osceola County
         2801 Old Winter Garden                     As of the date you file, the claim is: Check all that
                                                    apply.
         Rd
         Ocoee, FL 34761-2965                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,015,448.46
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,015,448.46

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          LoanCare LLC
          Attn: Consumer Solutions Dept                                                               Last 4 digits of account number
          Po Box 8068
          Virginia Beach, VA 23450

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.4
          Sky Bryce Association, Inc.
          c/o Chadwick, Washington, Mori                                                              Last 4 digits of account number
          201 Concourse Blvd, Ste. 101
          Glen Allen, VA 23059

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.5
          Specialized Loan Servicing
          Attn: Bankruptcy                                                                            Last 4 digits of account number   3339
          P.O. Box 636005
          Littleton, CO 80163




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
              Case 20-11789-KHK                       Doc 13          Filed 08/07/20 Entered 08/07/20 17:02:44                                             Desc Main
                                                                     Document     Page 24 of 56
 Fill in this information to identify your case:

 Debtor 1                   Keith Alan Bryan
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Dorri Allyson Bryan
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number            20-11789
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Bank of America                                         Last 4 digits of account number         8999                                                      $42,842.00
              Nonpriority Creditor's Name
              4909 Savarese Circle                                    When was the debt incurred?             Opened 12/04 Last Active 01/19
              Fl1-908-01-50
              Tampa, FL 33634
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Credit Card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              24078                                                Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                          Desc Main
                                                                     Document     Page 25 of 56
 Debtor 1 Keith Alan Bryan
 Debtor 2 Dorri Allyson Bryan                                                                            Case number (if known)         20-11789

 4.2      Bank of America                                            Last 4 digits of account number       7153                                               $11,579.00
          Nonpriority Creditor's Name
          4909 Savarese Circle                                       When was the debt incurred?           Opened 09/15 Last Active 02/19
          Fl1-908-01-50
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Barclays Bank Delaware                                     Last 4 digits of account number       0131                                               $24,845.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 09/12 Last Active 04/19
          Po Box 8801
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Battalina Creek HOA                                        Last 4 digits of account number                                                              $782.59
          Nonpriority Creditor's Name
          c/o Brian Pearce, Treasurer                                When was the debt incurred?
          3345 Oaklyn Springs Dr
          Raleigh, NC 27606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   HOA Dues




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                          Desc Main
                                                                     Document     Page 26 of 56
 Debtor 1 Keith Alan Bryan
 Debtor 2 Dorri Allyson Bryan                                                                            Case number (if known)         20-11789

 4.5      Bb&T                                                       Last 4 digits of account number       9001                                               $20,882.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 03/08 Last Active 03/19
          Po Box 1847
          Wilson, NC 27894
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deficiency On Debt Secured By Repossessed
              Yes                                                       Other. Specify   Property


 4.6      Capital One                                                Last 4 digits of account number       4698                                               $16,152.00
          Nonpriority Creditor's Name
          AttnL: Bankruptcy                                                                                Opened 4/10/03 Last Active
          Po Box 30285                                               When was the debt incurred?           1/30/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      Chase Card Services                                        Last 4 digits of account number       4478                                               $19,715.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 09/01 Last Active 05/19
          Po Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                          Desc Main
                                                                     Document     Page 27 of 56
 Debtor 1 Keith Alan Bryan
 Debtor 2 Dorri Allyson Bryan                                                                            Case number (if known)         20-11789

 4.8      Dish Network                                               Last 4 digits of account number                                                              $109.48
          Nonpriority Creditor's Name
          5701 S Santa Fe Drive                                      When was the debt incurred?
          Littleton, CO 80120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services and/or Equipment


 4.9      Midatlantic Farm Credit ACA                                Last 4 digits of account number       2000                                               $20,527.00
          Nonpriority Creditor's Name
                                                                                                           Opened 02/12 Last Active
          45 Aileron Court                                           When was the debt incurred?           5/28/20
          Westminster, MD 21157-3022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services, Materials and/or Equipment


 4.1
 0        Sky Bryce Association, Inc.                                Last 4 digits of account number                                                              $701.00
          Nonpriority Creditor's Name
          P.O. Box 20                                                When was the debt incurred?           7/1/2020
          Basye, VA 22810
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         501 Brawley Ln Basye, VA 22810
              Yes                                                       Other. Specify   Shenandoah County




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                          Desc Main
                                                                     Document     Page 28 of 56
 Debtor 1 Keith Alan Bryan
 Debtor 2 Dorri Allyson Bryan                                                                            Case number (if known)         20-11789

 4.1
 1         Stoney Creek Sanitary District                            Last 4 digits of account number       1358                                                     $90.00
           Nonpriority Creditor's Name
           600 North Main St                                         When was the debt incurred?
           Suite 106
           Woodstock, VA 22664
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.1
 2         Synchrony Bank/Care Credit                                Last 4 digits of account number       8964                                                 $8,983.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy Dept                                     When was the debt incurred?           Opened 07/17 Last Active 01/19
           Po Box 965064
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.1
 3         Synchrony Bank/Care Credit                                Last 4 digits of account number       7884                                                 $5,059.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy Dept                                     When was the debt incurred?           Opened 07/17 Last Active 01/19
           Po Box 965064
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                          Desc Main
                                                                     Document     Page 29 of 56
 Debtor 1 Keith Alan Bryan
 Debtor 2 Dorri Allyson Bryan                                                                            Case number (if known)          20-11789

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 982234                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998-2234
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Services LP                                Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 698 1/2 South Ogden St.                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206-2317
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Charles C. Edwards, Esq.                                      Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Rodman, Holscher, Peck & Edwar                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 320 N Market St.
 Washington, NC 27889-4934
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase                                                         Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 15123                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850-5123
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Cardmember Service                                      Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 15548                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19886-5548
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corp                                           Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 11821 Rock Landing Dr.                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Newport News, VA 23606
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corp                                           Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 11825 Rock Landing Dr.                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Newport News, VA 23606
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corporation                                    Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 120568                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Newport News, VA 23612
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dish Network                                                  Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 4034                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Woburn, MA 01888-4034
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DISH Network                                                  Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 9033                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Littleton, CO 80160
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC                                                           Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 57610                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                          Desc Main
                                                                     Document     Page 30 of 56
 Debtor 1 Keith Alan Bryan
 Debtor 2 Dorri Allyson Bryan                                                                            Case number (if known)          20-11789

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC                                                           Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 57610                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Financial Recovery Services                                   Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 385908                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55438-5908
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GC Services                                                   Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 79                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Elgin, IL 60121
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mercantile Adjustment Bureau,                                 Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 9055                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Williamsville, NY 14221-7900
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management, Inc                                Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 350 Camino De La Reina                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Enterprise Systems                                   Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2479 Edison Blvd, Unit A                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Twinsburg, OH 44087-2340
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                       Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 15130                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850-5130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 965033                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5033
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Collection Bureau Inc.                                 Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 5620 Southwyck Blvd                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Toledo, OH 43614-1501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker & Assoc., P.C.                                        Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 948 Clopper Road                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Gaithersburg, MD 20878
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zwicker & Associates, P.C.                                    Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 80 Minuteman Road                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Andover, MA 01810
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                               Desc Main
                                                                     Document     Page 31 of 56
 Debtor 1 Keith Alan Bryan
 Debtor 2 Dorri Allyson Bryan                                                                           Case number (if known)    20-11789


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              172,267.07

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              172,267.07




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 20-11789-KHK                        Doc 13         Filed 08/07/20 Entered 08/07/20 17:02:44                           Desc Main
                                                                     Document     Page 32 of 56
 Fill in this information to identify your case:

 Debtor 1                  Keith Alan Bryan
                           First Name                         Middle Name              Last Name

 Debtor 2                  Dorri Allyson Bryan
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF VIRGINIA

 Case number           20-11789
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-11789-KHK                          Doc 13          Filed 08/07/20 Entered 08/07/20 17:02:44               Desc Main
                                                                        Document     Page 33 of 56
 Fill in this information to identify your case:

 Debtor 1                   Keith Alan Bryan
                            First Name                            Middle Name        Last Name

 Debtor 2                   Dorri Allyson Bryan
 (Spouse if, filing)        First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF VIRGINIA

 Case number           20-11789
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-11789-KHK                    Doc 13    Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                           Document     Page 34 of 56


Fill in this information to identify your case:

Debtor 1                      Keith Alan Bryan

Debtor 2                      Dorri Allyson Bryan
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               20-11789                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Mortgage Lender                             Library Assistant
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Capital Bank, NA                            Loudoun County Public Schools

       Occupation may include student        Employer's address    2275 Research Blvd
       or homemaker, if it applies.                                Suite 600                                   42819 Center Street
                                                                   Rockville, MD 20850                         Chantilly, VA 20152

                                             How long employed there?         10 Months                                 11 Years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         1,925.94        $         2,270.31

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      1,925.94               $   2,270.31




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 20-11789-KHK               Doc 13      Filed 08/07/20 Entered 08/07/20 17:02:44                                  Desc Main
                                                      Document     Page 35 of 56

Debtor 1    Keith Alan Bryan
Debtor 2    Dorri Allyson Bryan                                                                  Case number (if known)    20-11789


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      1,925.94       $         2,270.31

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $        376.34       $           130.33
     5b.     Mandatory contributions for retirement plans                                 5b.        $          0.00       $           113.46
     5c.     Voluntary contributions for retirement plans                                 5c.        $          0.00       $             0.00
     5d.     Required repayments of retirement fund loans                                 5d.        $          0.00       $             0.00
     5e.     Insurance                                                                    5e.        $          0.00       $           574.55
     5f.     Domestic support obligations                                                 5f.        $          0.00       $             0.00
     5g.     Union dues                                                                   5g.        $          0.00       $             0.00
     5h.     Other deductions. Specify:                                                   5h.+       $          0.00 +     $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            376.34       $           818.34
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,549.60       $          1,451.97
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      5,794.58       $                0.00
     8b. Interest and dividends                                                           8b.        $          0.00       $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          5,794.58       $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              7,344.18 + $       1,451.97 = $            8,796.15
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           8,796.15
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
          Case 20-11789-KHK                     Doc 13    Filed 08/07/20 Entered 08/07/20 17:02:44                                   Desc Main
                                                         Document     Page 36 of 56
                                            2020 - CQI and Capital BAnk Mortgage INCOME PnL Jan to July 7mos
                                   INCOME                                                           EXPENSES

YTD for 2020                                                                    Advertising COLD CALLING                           N/A
                                                                              Chem.costs from CQI Jan2020 to feb2020,
  Income/invoicing                                                      81200 suppliers,blender,glycol,pulsafeeder                                 12197

                                                                                Royalty Fee to CQI -Jeff H. $2701 per mointh x 6                   16206

                                                                                Meters, Pumps. Pipes and valves                                   2631.41

  Receivables are sometime 30-90 days behind     with clients and worse COVID   Filter Proc. Test Kits, Tayor, Tools                               944.16

                                                                                Insurance workm.comp will be $200pm in Oct                             0

                                                                                Libility insurance will be $110 pm in Oct                              0

                                                                                Meals/ Entertainment CQI                                             850

                                                                                Vector Eqpt                                                        518.81

Mortgage income is on Pay stubs, I supplied                                     Mortgage Zillow Marketing $600 per mo. X4                           2400

Mort. Exp. are just Zillow& gas. colum to rt.                                   reduced to $349 May. May, Jun.&July =1047                           1047

                                                                                                                                                       0

                                                                                Supplies                                                             600

                                                                                                                                                       0

                                                                                Gas for bus trav. average $160pm x7mos                              1120

                TOTAL CQI Engneering INCOME                             81200                                                                          0

                                                                                Telephone (Verizon Wireless $)                                       700

                     BUSINESS AUTO AND TRUCK MILES                              Home Phone Verizon $924, bus use $200                                200

Vehicle 1 Ford 250                                                              Accounting & Legal                                                     0

  Business Miles                                                                Bank Charges                                                           0

  Commuting Miles                                                               Journals & Dues/Subscriptions                                          0

  Non Business Miles                                                                                                                                   0

  Total Miles                                                                   Internet Hughs 89x12 tot 1,068 70%bus.                              747.6

Vehicle 2 Toy Seinna                                                            Show Fees, Registration Fees, Boarding                                 0

  Business Miles                                                                Office Supplies                                                      200

  Commuting Miles                                                               Travel (meals, mileage, lodging to CQI HQ)                           800

  Non Business Miles                                                            Wages to Others                                                        0

  Total Miles                                                                   Tolls, Highway work related                                           90



Toyota Prius

Bus                                                                                                            TOTAL EXPENSES                    41251.98

Commuting
Non Bus
Total
           Case 20-11789-KHK                 Doc 13    Filed 08/07/20 Entered 08/07/20 17:02:44                              Desc Main
                                                      Document        Page 37 of 56
                                                           2020 - Bayse Rental PnL
                                 INCOME                                                           EXPENSES

YTD for 2020                                                                 Commmission to                                               703.69

  Income                                                            3198.6 Cleaning fees                                                  457.64

                                                                             Diswahser repairs                                               95

                                                                             Rodent/ pest treatment                                         200

  Receivables are sometimes 90 days behind    with clients and worse COVID   lawn care weed wacking                                          90

                                                                             Propane                                                       625.2

                                                                             Dish Net. TV $59 per m. x7                                     413




Insurance Proceeds                            NA

                                                                             Supplies

                                                                                                                                              0

                                                                             Payroll Taxes                                                    0

                              TOTAL INCOME                          3198.6 Electricity Total = __________                                     0

                                                                             Telephone (Verizon Wireless $)

                     BUSINESS AUTO AND TRUCK MILES

Vehicle 1 Ford 250                                                           Accounting & Legal                                               0

  Business Miles                                                             Bank Charges                                                     0

  Commuting Miles                                                            Journals & Dues/Subscriptions                                    0

  Non Business Miles                                                                                                                          0

  Total Miles                                                                Internet

Vehicle 2 Toy Seinna                                                         Show Fees, Registration Fees, Boarding                           0

  Business Miles                                                             Office Supplies

  Commuting Miles                                                            Travel (meals, mileage, lodging to CQI HQ)

  Non Business Miles                                                         Wages to Others                                                  0

  Total Miles                                                                Tolls, Highway work related



Toyota Prius

Bus                                                                                                         TOTAL EXPENSES               2584.53

Commuting
Non Bus
Total
       Case 20-11789-KHK                       Doc 13       Filed 08/07/20 Entered 08/07/20 17:02:44                                   Desc Main
                                                           Document     Page 38 of 56


Fill in this information to identify your case:

Debtor 1                 Keith Alan Bryan                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Dorri Allyson Bryan                                                                   A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           20-11789
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             17                   Yes
                                                                                                                                             No
                                                                                   Daughter                             20                   Yes
                                                                                                                                             No
                                                                                   Mother                               93                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             3,301.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             200.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           1,100.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
       Case 20-11789-KHK                      Doc 13        Filed 08/07/20 Entered 08/07/20 17:02:44                                        Desc Main
                                                           Document     Page 39 of 56

Debtor 1     Keith Alan Bryan
Debtor 2     Dorri Allyson Bryan                                                                       Case number (if known)      20-11789

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                195.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                335.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               250.00
10.   Personal care products and services                                                    10. $                                                  0.00
11.   Medical and dental expenses                                                            11. $                                                964.91
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                  75.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   60.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  360.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  64.00
      Specify: Westgate Timeshare                                                                 $                                                 91.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   45.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    HSA                                                                 21. +$                                                 58.32
      Security System                                                                             +$                                                20.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       8,419.23
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       8,419.23
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               8,796.15
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              8,419.23

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 376.92

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 20-11789-KHK                      Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                         Desc Main
                                                                     Document     Page 40 of 56




 Fill in this information to identify your case:

 Debtor 1                    Keith Alan Bryan
                             First Name                     Middle Name             Last Name

 Debtor 2                    Dorri Allyson Bryan
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number              20-11789
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Keith Alan Bryan                                                      X   /s/ Dorri Allyson Bryan
              Keith Alan Bryan                                                          Dorri Allyson Bryan
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       August 7, 2020                                                 Date    August 7, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 20-11789-KHK                      Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                               Desc Main
                                                                     Document     Page 41 of 56



 Fill in this information to identify your case:

 Debtor 1                  Keith Alan Bryan
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Dorri Allyson Bryan
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           20-11789
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $94,983.13            Wages, commissions,                $15,738.32
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                               Desc Main
                                                                     Document     Page 42 of 56
 Debtor 1      Keith Alan Bryan
 Debtor 2      Dorri Allyson Bryan                                                                         Case number (if known)   20-11789

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $79,538.51            Wages, commissions,              $16,889.29
 (January 1 to December 31, 2019 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                      $106,970.80            Wages, commissions,              $14,128.34
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Rental Income                                               $3,198.60
 the date you filed for bankruptcy:

 For last calendar year:                           Rental Income                                  $4,756.71
 (January 1 to December 31, 2019 )

 For the calendar year before that:                Rental Income                                  $8,311.24
 (January 1 to December 31, 2018 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                  Desc Main
                                                                     Document     Page 43 of 56
 Debtor 1      Keith Alan Bryan
 Debtor 2      Dorri Allyson Bryan                                                                         Case number (if known)    20-11789

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Sky Bryce Association, Inc. v. Bryan                      Civil                      Loudoun County General                      Pending
       GV20002501-00                                                                        District Court                              On appeal
                                                                                            18 East Market Street
                                                                                                                                        Concluded
                                                                                            Leesburg, VA 20176

       Truist Bank F/K/A Branch Banking &                        Civil                      Loudoun County General                      Pending
       Trust Company v. Bryan, Keith                                                        District Court                              On appeal
       GV20002815-00                                                                        18 East Market Street
                                                                                                                                        Concluded
                                                                                            Leesburg, VA 20176


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                  Desc Main
                                                                     Document     Page 44 of 56
 Debtor 1      Keith Alan Bryan
 Debtor 2      Dorri Allyson Bryan                                                                         Case number (if known)    20-11789

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Allen Credit & Debt Counseling                                 $40.00                                                  December 13,                    $40.00
       P.O. Box 195                                                                                                           2019 & July
       Wessington, SD 57381                                                                                                   31, 2020
       www.acdcas.com


       Ronald J. Aiani, P.C.                                          $2,884.00, including filing fees.                       March 23,                   $2,884.00
       86 East Lee St.                                                                                                        2020 and July
       Warrenton, VA 20186                                                                                                    31, 2020


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                               Desc Main
                                                                     Document     Page 45 of 56
 Debtor 1      Keith Alan Bryan
 Debtor 2      Dorri Allyson Bryan                                                                         Case number (if known)   20-11789

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or       Date transfer was
       Address                                                        property transferred                      payments received or debts     made
                                                                                                                paid in exchange
       Person's relationship to you
       (Oldest Daughter)                                              2003 Ford F-250 (161,000                  $1,500.00                      November 2018
       21067 St. Louis Rd.                                            miles)
       Middleburg, VA 20117

       Daughter

       (Youngest Daughter)                                            1990 Jeep Wrangler (211, 000              $1,100.00                      April 2019
       21067 St. Louis Rd.                                            miles)
       Middleburg, VA 20117

       Daughter


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                        Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or          Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number             instrument                  closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                             have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access           Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                     have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                   Desc Main
                                                                     Document     Page 46 of 56
 Debtor 1      Keith Alan Bryan
 Debtor 2      Dorri Allyson Bryan                                                                               Case number (if known)   20-11789

      for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                  Status of the
       Case Number                                                    Name                                                                           case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                 Desc Main
                                                                     Document     Page 47 of 56
 Debtor 1      Keith Alan Bryan
 Debtor 2      Dorri Allyson Bryan                                                                         Case number (if known)   20-11789


             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        CQI H2O Chemistry II/COHO                                Industrial Chemistry Consulting                 EIN:         XX-XXXXXXX
        Management LLC
        dba CQI Engineering                                      Debtor, Keith A. Bryan                          From-To      2007 - Present
        21067 St. Louis Rd.
        Middleburg, VA 20117


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

        Midatlantic Farm Credit ACA
        45 Aileron Court
        Westminster, MD 21157-3022

        Ditech



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Keith Alan Bryan                                                    /s/ Dorri Allyson Bryan
 Keith Alan Bryan                                                        Dorri Allyson Bryan
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      August 7, 2020                                                Date     August 7, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
Case 20-11789-KHK         Doc 13    Filed 08/07/20 Entered 08/07/20 17:02:44              Desc Main
                                   Document     Page 48 of 56



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re: Keith Alan Bryan, and                                          Case No.: 20-11789
       Dorri Allyson Bryan,                                           (Chapter 13)
                     Debtor(s).

           COMPENSATION STATEMENT OF COUNSEL FOR THE DEBTOR(S)

1. The undersigned is Counsel for the Debtor(s) in this case.

2. The total compensation promised the undersigned by the Debtor(s) for the services rendered
or to be rendered in connection with this case is $340/hr.; the only compensation which has been
received from the Debtor(s) or any other person on said account is $2,884, (inclusive of the $310
filing fee and $74 credit report fees). Of said amount, $2,500 remained after payment of a
negotiated pre-petition fee of $0, the credit report fees of $74 and the filing fee of $310;; and the
source of compensation paid or promised, if a source other than the Debtor(s) is:

                       Chapter 13 Trustee, upon Court’s approval of Fee Application(s)

3. The undersigned further states that no understanding or agreement exists for a division of fees
or compensation between the undersigned and any other person or entity, except any agreement
he may have for the sharing of his compensation with a member or members or regular associate
of his law firm and except:
                                      Not applicable

4. The Debtor(s) agree to pay $340/hour for legal services at the undersigned's customary hourly
rates and to reimburse counsel for expenses incurred. Additionally, the Debtor(s) understand that
the undersigned’s retention in this case does not include representation in any appeals, in any
adversary proceedings, or in any cases to which this case might be converted, and that such
additional representation would require a separate retention agreement with the undersigned.


Date:      9/7/2020                              /s/ Keith Alan Bryan
                                               Keith Alan Bryan

Date:      9/7/2020                              /s/ Dorri Allyson Bryan
                                               Dorri Allyson Bryan

Date:      9/7/2020                              /s/ Ronald J. Aiani
                                               Counsel for Debtor(s)
                                               Ronald J. Aiani, VA Bar #32085
                                               Ronald J. Aiani, P.C.
                                               86 East Lee Street
                                               Warrenton, VA 20186
                                               (540) 347-5295
              Case 20-11789-KHK                      Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                     Document     Page 49 of 56

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Keith Alan Bryan                                                                        According to the calculations required by this
                                                                                                               Statement:
 Debtor 2              Dorri Allyson Bryan                                                                           1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                        11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Eastern District of Virginia                                     2. Disposable income is determined under 11
                                                                                                                        U.S.C. § 1325(b)(3).
 Case number           20-11789
 (if known)
                                                                                                                     3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.

                                                                                                                    Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                         Column A               Column B
                                                                                                         Debtor 1               Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                            1,925.94       $         2,270.31
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                              $            0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                              0.00      $               0.00
  5. Net income from operating a business,
     profession, or farm                                                   Debtor 1
        Gross receipts (before all deductions)                        $               11,600.00
        Ordinary and necessary operating expenses                     -$               5,893.14
        Net monthly income from a business,                                                       Copy
        profession, or farm                                           $                5,706.86 here -> $        5,706.86       $               0.00
  6. Net income from rental and other real property                        Debtor 1
        Gross receipts (before all deductions)                        $                 456.94
        Ordinary and necessary operating expenses                     -$                369.22
        Net monthly income from rental or other real                                              Copy
        property                                                      $                   87.72 here -> $            87.72      $               0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                Desc Main
                                                                     Document     Page 50 of 56
 Debtor 1     Keith Alan Bryan
 Debtor 2     Dorri Allyson Bryan                                                                        Case number (if known)    20-11789

                                                                                                     Column A                      Column B
                                                                                                     Debtor 1                      Debtor 2 or
                                                                                                                                   non-filing spouse
                                                                                                     $                  0.00       $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                       $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $             0.00
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act. Also, except as stated in the next sentence, do
     not include any compensation, pension, pay, annuity, or allowance paid by the
     United States Government in connection with a disability, combat-related injury or
     disability, or death of a member of the uniformed services. If you received any retired
     pay paid under chapter 61 of title 10, then include that pay only to the extent that it
     does not exceed the amount of retired pay to which you would otherwise be entitled
     if retired under any provision of title 10 other than chapter 61 of that title.         $                          0.00       $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation, pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below.
                                                                                                     $                  0.00       $           0.00
                                                                                                     $                  0.00       $           0.00
                  Total amounts from separate pages, if any.                                    +    $                  0.00       $           0.00

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.           $           7,720.52           +   $      2,270.31    =    $      9,990.83

                                                                                                                                                       Total average
                                                                                                                                                       monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                     $          9,990.83
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                            $
                                                                                            $
                                                                                       +$

                     Total                                                              $                       0.00           Copy here=>         -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                              $          9,990.83

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                               $          9,990.83


Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                                  Desc Main
                                                                     Document     Page 51 of 56
 Debtor 1    Keith Alan Bryan
 Debtor 2    Dorri Allyson Bryan                                                                            Case number (if known)   20-11789

                Multiply line 15a by 12 (the number of months in a year).                                                                           x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................      $    119,889.96




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-11789-KHK                        Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                       Desc Main
                                                                     Document     Page 52 of 56
 Debtor 1     Keith Alan Bryan
 Debtor 2     Dorri Allyson Bryan                                                                Case number (if known)   20-11789



  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                             VA

       16b. Fill in the number of people in your household.                   5
       16c. Fill in the median family income for your state and size of household.                                                       $    120,993.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $                  9,990.83
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                      -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                          $          9,990.83


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                $      9,990.83

              Multiply by 12 (the number of months in a year).                                                                               x 12

       20b. The result is your current monthly income for the year for this part of the form                                             $    119,889.96




       20c. Copy the median family income for your state and size of household from line 16c                                             $    120,993.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Keith Alan Bryan                                                         X /s/ Dorri Allyson Bryan
        Keith Alan Bryan                                                              Dorri Allyson Bryan
        Signature of Debtor 1                                                         Signature of Debtor 2
       Date August 7, 2020                                                            Date August 7, 2020
            MM / DD / YYYY                                                                 MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                Desc Main
                                                                     Document     Page 53 of 56

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                  Desc Main
                                                                     Document     Page 54 of 56


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                 Desc Main
                                                                     Document     Page 55 of 56
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 20-11789-KHK                         Doc 13           Filed 08/07/20 Entered 08/07/20 17:02:44                 Desc Main
                                                                     Document     Page 56 of 56
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
